Citation Nr: 1137065	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine.

4.  Entitlement to service connection for a disability of the right upper extremity, claimed as neuropathy, to include as secondary to degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for a disability of the left upper extremity, claimed as neuropathy, to include as secondary to degenerative disc disease of the cervical spine.

6.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to December 10, 2004, and a rating in excess of 20 percent from that date.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2008, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

This appeal was previously presented to the Board in December 2008, at which time these issues were remanded for additional development.  They have now been returned to the Board.  

As presented to the Board in December 2008, the appeal included the issue of entitlement to service connection for a left thigh disability, to include as secondary to a service-connected low back disability.  In a July 2009 rating decision, the agency of original jurisdiction granted service connection for radiculopathy of the left thigh.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for several disabilities, as well as an increased rating for a lumbosacral strain.  In a March 2009 written statement, the Veteran stated he received treatment at the James A. Haley Veterans Hospital in Tampa, Florida.  Review of the claims file indicates that treatment records dated in 2005 were obtained by the RO at the time of the September 2005 rating decision on appeal.  Unfortunately, because the March 2009 statement from the Veteran is unclear as to whether he is referencing this 2005 treatment, or subsequent treatment, remand is required to determine if all pertinent VA medical records have been obtained.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Likewise, in March 2009 the Veteran also submitted written and signed authorization forms for VA to obtain private records from SRI Diagnostics and a MRI center in Palm Harbor, Florida.  Records dated between 2004-08 from both facilities were previously obtained and associated with the claims file.  Again, however, the Veteran has not specified the dates of his treatment at these facilities, and thus raises the possibility that new and pertinent medical evidence remains outstanding.  Thus, remand is required to obtain any additional records from these private facilities.  Regarding the Veteran's private medical records, his cooperation is required to obtain them, as VA may not request and obtain these records without his consent.  He may either obtain and submit them to VA himself, or provide VA with full contact information and written authorization for VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he state whether he has had any additional treatment at SRI Diagnostics or MRI of Palm Harbor subsequent to his 2004-08 treatment, records of which have already been obtained.  If so, after any necessary authorizations have been received, obtain copies of all pertinent private records identified by the Veteran which have not already been obtained.  The Veteran may also directly obtain and submit this evidence to VA on his own behalf.  

2.  Request any VA medical records not already obtained from the James Haley Veterans Hospital in Tampa, FL, as well as any other VA medical center at which the Veteran has received treatment for his service-connected disabilities.  

3.  After undertaking any additional indicated development, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

